Title: From George Washington to Major General Philip Schuyler, 24 August 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
New York Augt 24th 1776.

I received Your Favor of the 18th with its several Inclosures on Thursday by Mr Allen.
My Letter of the 13th does not, nor was It meant to contain the most distant Hint of Your Entertaining Doubts or Suspicions of my Not having communicated to Congress, such Parts of your Letters as were Material. It was only designed to answer Yours, where You say, since my Arrival here, You had not written to them on Military Affairs, supposing Whatever Information You might Give & Which was Necessary for them to know would be communicated by me. My Request to be advised of the Information You might Give Congress of any Matters Whereof You wrote me at the same Time, was to prevent my sending them unnecessary Intelligence & the Trouble of sending Needless Copies & Extracts made out.
I am in Hopes the Articles mentioned in the Letter to Captn Varrick, will have come to Hand before this—Also those contained in the inclosed List, shipped on Board the Schooner Union, Philo Sandford, Master the 19th instt as the Qr Mastr Genl has reported to Me.
The Treaty with the Indians agreeable to Your Request, I have transmitted to Congress.
It Gives me Pleasure to find the Vessles for the Lakes are in such Forwardness & Going on with such Industry. I Yet hope we shall have a Navy there, equal to Every Exigency & that will be superior to those the Enemy can build. Captns Hawley & Chappel are now here with Permission from Govr Trumbull & Myself to inlist, If they can, Two hundred Seamen out of the Militia just sent from the State of Connecticut. How they will succeed, I cannot determine.
I wish You had proceeded in such Way, as Your own Judgment & Inclination led, in the Case referred to Me for my Advice respecting Colo. Dayton’s Officers. I am sorry that Persons of their Rank & of their Connections, should have Given into such dishonorable & disgraceful Practices, & feel Myself a Good Deal concerned, for themselves, & their Friends. But as the Matter is with Me to determine. As the Making Concessions at the Head of the Regiment, would not answer any purpose, but that of

Rendering them Objects of Ridicule & Contempt—As they could never after Claim & support that Authority Over their Inferiors, that is necessary to Good Governmt & Discipline—As Public Justice and a Regard to our Military Character requires That Matters of this Nature should meet with Every possible Discouragement. As My Conduct might Otherwise be deemed reprehensible & to deter Others from a Conduct Which is but too prevalent I cannot but advise that the several Persons concerned, be subjected to the Trial of a Court-Martial. If the Court should think they ought to be broke & dismissed the Service, Colo. Dayton, his Major & Other Officers, will recommend such as will be proper Persons to fill the Vacancies Occasioned by their Removal.
On Wednesday Night & Thursday Morning a Considerable Body of the Enemy said to be Eight or Nine thousand, landed at Gravesend Bay on Long Island. They have approached within about three Miles of our Lines & Yesterday there was some Skirmishing, between a Detachment from theirs & a Party from our Troops. Their Detachment were obliged to Give Ground, and were pursued as far as where they had a Post at Judge Leffords, His House & Outhouses served as Quarters for them & were burnt by our People. We sustained no Loss in this Action, that I have heard, Except, having two Men slightly wounded. Our People say the Enemy met with More. they found one dead Body in the Habit of a Soldier, with a Good Deal of Money in his Pocket, & Got three Hangers & a Fuzee. I am Dr Sir, Your Humble servt

Go. Washington.


P.S. Our Party threw a Shell from a Howitz Which fell on & bursted in a House, where several of them were; Whether they were injured by It We have not learned. A Firing has been heard this Morning, but know Nothing of the Event.

